Citation Nr: 0022795	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a claim of entitlement to service connection for a 
low back condition is well grounded.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant served with the National Guard.  The National 
Personnel Records Center has confirmed that he had only 
inactive service from September 1986 to April 1987, without 
any periods of active duty for training, and he had active 
service from January to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.


FINDINGS OF FACT

1.  The appellant currently has lumbar paravertebral 
myositis. 

2.  During service, the appellant was treated for mechanical 
low back pain.

3.  There is no competent medical evidence showing that the 
appellant's current lumbar paravertebral myositis is related 
to disease or injury during service.

4.  The appellant's claim for service connection is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for a low back condition is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, his service medical 
records, and the report of a VA examination conducted in 
November 1998.  The evidence pertinent to the issue on appeal 
is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107.

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Generally, the 
Board should consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

In September 1998, the appellant filed a claim for service 
connection for a low back condition, alleging that this was 
incurred while on active duty at some time between April 1987 
and November 1988.  He reported no post-service treatment.  
The service medical records show that he was treated for 
mechanical low back pain from June to August 1988.  In June 
1988, he complained of onset of low back pain one month 
earlier after lifting furniture.  He was referred for 
physical therapy, where he was instructed in exercises and 
given a temporary limited duty profile for 30 days.  By 
August 1988, he reported that the low back pain was much 
better, and the examiner's assessment was that the appellant 
was "much improved."  He was discharged from physical 
therapy and returned to full duty.  Approximately two weeks 
later, he complained of low back pain, in conjunction with 
upper respiratory symptoms, and diagnoses included mechanical 
low back pain. 

Upon VA examination in November 1998, the appellant reported 
no history of trauma to the back, but stated that the back 
pain began in 1988 after he lifted a heavy box.  He had not 
received any medical treatment since his separation from 
service in 1988.  He stated that when he had pain, his 
brother, who is a doctor, provided him medication.  X-rays of 
the lumbar spine were normal.  The diagnosis was lumbar 
paravertebral myositis.  

Even though the appellant experienced low back pain during 
service, incurrence of a chronic disorder in service is not 
factually shown.  His service medical records do not show 
diagnosis of a chronic back disorder, and there is no 
competent evidence from which the Board can conclude that 
such a disorder was, in fact, present during service.  
Rather, the diagnosis during service was only mechanical low 
back pain, which is not something for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In other words, there was no 
ascertainable disorder present during service to account for 
his complaints of back pain.  His complaints were symptoms 
only and did not constitute a diagnosed medical disorder. 

There is no competent medical nexus evidence to associate the 
currently-shown back disorder with a disease or injury during 
service.  The appellant did not seek any medical treatment 
between his separation from service in 1988 and the VA 
examination conducted in 1998 in conjunction with his claim 
for compensation.  Therefore, there is no medical evidence 
showing complaints of back-related symptoms or showing 
diagnosis of an ascertainable low back disorder until 1998, 
which was 10 years after the in-service treatment for 
mechanical low back pain.  There is simply no competent 
evidence showing that a chronic back disorder was present 
prior to 1998.  No medical professional has ever stated that 
the current back condition is in any manner related to the 
appellant's military service, including the treatment for 
mechanical low back pain in 1988, or that the current 
condition began during service.  

It is unclear whether the appellant is alleging that he has 
had constant back pain since service.  On the one hand, he 
did state such in a January 1999 statement.  However, he also 
indicated during the VA examination that he took medication 
"when" he had pain, which implies there have been periods 
of time without pain.  Regardless, even accepting his 
statements as representative of continuity of symptomatology, 
the fact remains that there is no medical evidence showing 
that the currently diagnosed back condition is related to the 
prior symptoms.  Cf. Savage, 10 Vet. App. at 497.  The mere 
existence of continuity of symptomatology does not 
necessarily mean that there is a nexus between the present 
disorder and the post-service symptoms as required by Savage.  
The appellant is not competent to diagnose his symptoms of 
back pain as being indicative of any chronic medical 
disorder, or to relate the current back condition to his 
period of service, since it is not shown that he has any 
medical training or knowledge.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.326(a) (VA examination will be authorized where there is 
a well-grounded claim for compensation); see Morton v. West, 
12 Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a).  There is no indication of any medical 
records that might well ground this claim.  The appellant has 
not alleged that any medical records exist that would show 
that a current back disability is related to service. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for a low back condition is plausible, the claim 
must be denied as not well grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a low back condition is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

